Exhibit Pan American Completes Compulsory Acquisition of Aquiline Vancouver, British Columbia – January 26, 2010 –Pan American Silver Corp. (“Pan American”) (TSX:PAA; NASDAQ:PAAS) and Aquiline Resources Inc. (“Aquiline”) are pleased to announce that Pan American has completed its previously announced compulsory acquisition of all outstanding common shares of Aquiline not already owned by it pursuant to section 188 of the Business Corporations Act (Ontario).To effect the compulsory acquisition, Pan American has deposited all common shares and common share purchase warrants of Pan American to which former shareholders of Aquiline are entitled under the compulsory acquisition with Computershare Investor Services Inc. (“Computershare”), as agent for Aquiline.Computershare will hold such securities in trust for Aquiline’s former shareholders and will pay out those securities to them upon deposit of the certificates representing the Aquiline common shares formerly held by such shareholders. Deposits of the certificates can be effected using the letter of transmittal that was mailed to Aquiline’s registered shareholders along with the Notice of Compulsory Acquisition. As a result of the compulsory acquisition, Pan American now holds 100% of the outstanding common shares of Aquiline. Aquiline is making applications to the relevant provincial securities commission to cease to be a reporting issuer under Canadian securities laws.The common shares of Aquiline were delisted from the TSX on January 13, 2010. About Pan American Pan American’s mission is to be the world’s largest and lowest cost primary silver mining company by increasing its low cost silver production and silver reserves.
